DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on August 11, 2022 for the patent application 17/247,985 originally filed on January 4, 2021. Claims 1, 5-7 and 16-20 are amended. Claims 1-20 are pending. The first office action of April 11, 2022 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 7 and 16 are directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
 
However, the claims are drawn to an abstract idea “providing course content based on skill,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require by example the following limitations of independent claim 7: 
“receive a name of an online course; 
identify a skill taught by the online course; 
tag the skill to the named online course; 
construct a skills graph including tagged skills for a plurality of online courses including the named online course, the skilled graph connecting the tagged skills to each other and to online course content, the skills graph providing a graph of a skills hierarchy for the named online courses; 
store the skills graph; 
receive a query for a specific skill;
in response to receiving the query, discover online course content corresponding to the specific skill by traversing the skills graph, the traversing identifying the specific skill as the tagged skill for at least the named online course; 
based on identifying the specific skill as the tagged skill for the named online course, identify the name for the course; and 
present the named online course over a communication network to teach the specific skill to a learner.”
These limitations, and substantially similar limitations in independent claims 1 and 16, simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “one or more processors,” “a memory,” and “a linear scalable database,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to a particular technological environment or field of use. In other words the claimed “providing course content based on skill,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “one or more processors,” “a memory,” and “a linear scalable database,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a linear scalable database,” as described within para. [0025] of the Applicant’s written description as originally filed provides the following: 
“The skills mapping service 102 can include a schema-aware data layer 114 that can help encode a linear scalable database 116 (e.g., Apache Cassandra).” 
The Applicant’s example of “Apache Cassandra” is merely open source code that is readily available and does not provide anything significantly more. 
Likewise, “one or more processors” and “a memory,” as described in paras. [0040]–[0041] of the Applicant’s written description as originally filed provides the following:
“[0040] The system 200 includes a plurality of computing devices 202a-d (e.g., a laptop or notebook computer, a tablet computer, a smartphone, and a desktop computer, respectively). The system 200 includes a computer system 230 that can include one or more computing devices (e.g., a server 242a) and one or more computer-readable storage devices (e.g., a database 242b, a database 242c, and a database 242d). 
[0041] An example computing device 202a (e.g., a laptop or notebook computer) can include one or more processors (e.g., a client central processing unit (CPU) 204) and one or more memory devices (e.g., a client memory 206). The computing device 202a can execute a client operating system (O/S) 208 and one or more client applications, such as a web browser application 210. The web browser application 210 can execute one or more web applications (e.g., a web application 228).”
As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-6, 8-15 and 17-20 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-6, 8-15 and 17-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 7 or 16. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12 and 14 of U.S. Patent No. 10,902,061 to Chen, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 7-17 and 19 of the instant application are disclosed in claims 1-9, 12 and 14 of U.S. Patent No. 10,902,061. 
Instant application
US 10,902,061 to Chen, et al.
7. A computer system comprising: 
one or more processors; and 
at least a memory, 
wherein the one or more processors are configured to execute instructions stored in the memory to: 
receive a name of an online course stored in a linear scalable database; 
identify a skill taught by the online course; 
tag the skill to the named online course; 
construct a skills graph including tagged skills for a plurality of online courses stored in the linear scalable database including the named online course, the skilled graph connecting the tagged skills to each other and to online course content, the skills graph providing a graph of skills hierarchy for the named online courses; 
store the skills graph in a database coupled to the linear scalable database; 
receive a query for a specific skill; 
in response to receiving the query, discover online course content corresponding to the specific skill by traversing the skills graph, the traversing identifying the specific skill as the tagged skill for at least the named online course; 
based on identifying the specific skill as the tagged skill for the named online course, identify the name for the course; and    
present the named online course over a communication network to teach the specific skill to a learner.  


1. A computer-implemented method comprising: 
receiving, by a computer system, a name for an online course stored in a linear scalable database; 
identifying a skill taught by the online course; 
tagging the skill to the named online course; 
constructing a skills graph including tagged skills for a plurality of online courses stored in the linear scalable database including the named online course, the skilled graph connecting the tagged skills to each other and to online course content, the skills graph being a series of vertices and edges, an edge between a skill vertex and an online course content vertex representing a relevancy of the tagged skill represented by the skill vertex, the skills graph including a graph of a skills hierarchy for the plurality of online courses; 
storing the skills graph; 
receiving, by the computer system, a query for a specific skill; 
in response to receiving the query, discovering online course content corresponding to the specific skill by traversing the skills graph, the traversing identifying the specific skill as the tagged skill for at least the named online course; 
based on identifying the specific skill as the tagged skill for the named online course, identifying the name for the course; and 
presenting the named online course over a communication network to teach the specific skill to a learner.




In view of the table above, it is clear that most of the elements of claim 7 are to be found in claim 1 of the patent to Chen, et al.

While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claim 7 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 7 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 7 of the application is anticipated by claim 1 of the patent, it is not patentably distinct.

Response to Arguments
The Applicant’s arguments filed on August 11, 2022 related to claims 1-20 are fully considered, but are not persuasive.  

Double patenting rejections
The Applicant respectfully argues “Applicant, upon receiving an indication of claim allowability in this case, will file an eTerminal Disclaimer to overcome the double patenting rejection of Claims 7-17 and 19 over claims 1-9, 12 and 14 of co-owned and commonly assigned U.S. Patent No. 10,902,061 to Chen, et al.”
The Examiner respectfully agrees. As such, the double patenting rejection remains until said terminal disclaimer has been received and approved. Therefore, the double patenting rejection is not withdrawn. 


Sec. 101 rejections
Claims 1-20 recite patent eligible subject matter 
The Applicant respectfully argues “As a preliminary matter, Applicant notes that the disclosure recognizes a problem with computer technology for online courses: “when the online course provider offers a large number of courses (e.g., thousands of courses), it may be difficult for a student to identify those courses that are directed towards the one or more skills that they are interested in learning.” The difficulty may relate to the large amount of course content that has to be perused to determine a hierarchy of skills taught by the online courses.”
The Examiner respectfully disagrees. As indicated in the Applicant’s argument, the “problem” lies with a student’s difficulty in identifying courses, not with computer technology. The Applicant is merely applying an abstract idea of “providing course content based on skill,” to a computer. As such, the argument is not persuasive.

Claims 1-20 are not directed to an Abstract Idea
The Applicant respectfully argues “The focus of the claims in this Application is on the specific asserted improvement in computer capabilities (i.e., “... substituting discovery of online course content in the linear scalable database by traversing the graph of the skills hierarchy for the named online courses stored in the database to identify one or more online courses in the graph of the skills hierarchy that are tagged with the skill identifier associated with the skill, and providing an ordered list of the one or more online courses to the skill query.”) Therefore, Claims 1-20 do not focus on the alleged abstract idea, but recite patent eligible subject matter. See e.g., Enfish, LLC V. Microsoft Corp., 822 F. 3D 1327: “For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool.”.”
The Examiner respectfully disagrees. The Applicant has failed to provide any evidence regarding an “improvement in computer capabilities.” The only benefit here is alleviating a mankind burden by applying said burden, in the form of an abstract idea, on a computer which is used merely as a tool. No advancement in computing capability is actually being achieved. Further, the Applicant has failed to articulate why Enfish in view of the claimed subject matter is on point to overcome the rejection, since the Applicant’s specification as originally filed does not support “a self-referential table for a computer database. As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant further notes the claims of this application are patent eligible like the claims at issue in Core Wireless Licensing §.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), where the Federal Circuit found that claims for a mobile device user interface were directed to a technical advancement over the prior art because the specification explained that earlier interfaces "required users to drill down through many layers to get to desired data or functionality" and that such prior art interfaces "seem slow, complex and difficult to learn, particularly to novice users.".”
The Examiner respectfully disagrees. Again, the Applicant has failed to articulate why Core wireless in view of the claimed subject matter is on point to overcome the rejection, since the Applicant’s specification as originally filed does not support a technologically new and improved display, processor, network or system. But merely an application to be applied to an existing display, processor, network or system. Rather the Applicant’s claims are using conventional user interface methods to display generic information on a computer. As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant further notes that the claims here recite specific structure or function for accomplishing the desired goal in a particular way. The claims are directed to a means rather than to an underlying abstract goal. Concerns of patent eligibility are resolved at step one of the Alice test, and there is no need to proceed to step two. (See e.g., Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016)).
For example, all three independent Claims 1, 7, and 16 improve computer technology by including a non-generic computer component in the online course systems to simplify discovery of course content and skill discovery (i.e., a non-generic database that stores a skills graph related to the online courses).”
The Examiner respectfully disagrees. First, “step one of the Alice test,” as indicated above, requires a determination of whether or not the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In the present case, the Applicant’s claims are directed to one of the four statutory categories. Therefore, the Allice analysis proceeds to step 2, as indicated above. Second, the Applicant’s argument of “improv[ing] computer technology” is conclusory. Again, no measurable evidence of any technological improvement are not provided. As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant notes that the claims here are directed to a specific improvement (i.e., a query-able database/skills graph coupled to the linear scalable database) to the way existing computer technology (e.g., linear scalable database including thousands of courses) operates. Therefore, the claims here are not an abstract idea at all, and hence are patent eligible without a step-two analysis (like the claims in DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014))..”
The Examiner respectfully disagrees. The Applicant continues to provide conclusory arguments in combination with popular legal precedent without any analysis supporting either the combination or the conclusion. As such, the argument is not persuasive.

The Applicant respectfully argues “As discussed during the Interview (and in previous interviews and responses in the parent application No. 15/873,566 leading to U.S. Patent No. 10,902,061), Applicant respectfully submits that Claims 1-20 are not directed to an abstract idea but are directed to practical applications of teaching one or more skills to a learner via online courses.”
The Examiner respectfully disagrees. Again, the Applicant’s argument is conclusory describing a benefit to learners and not technology. Further, full faith and credit with regard to a prior application is not part of the analysis for determining subject-matter eligibility, nor is it a matter of right provided within the Manual of Patent Examination Procedure. As such, the argument is not persuasive.

The Applicant respectfully argues “Even if the claims are deemed to recite an abstract idea, the claims are eligible under the second prong of the 2019 PEG’s Step 2A inquiry because they integrate any alleged judicial exception into a practical application. Alternatively, as noted during previous interviews, at least the steps of creating a skills graph and creating a database storing the skills graph (coupled to the linear scalable database) are significantly more than the abstract idea.”
The Examiner respectfully disagrees. In the Applicant’s case, the generic computer elements which are claimed include ““one or more processors,” “a memory,” and “a linear scalable database.” All of these computer elements are ubiquitous in modern day computing and reasonably exist amongst modern computer networks. Further, the computer elements are reasonably integrated on every computer system, laptop, tablet, and/or smartphone currently available. The use of such computer elements to collect and manipulate data is insufficient to claim either a “practical application,” nor is it “significantly more.” The Applicant’s claim, as a whole, does not integrate the recited abstract idea into a practical application because the claim limitations do not impose any meaningful limits on practicing the abstract idea. Stated differently, the claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and ( 4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is no more than a drafting effort designed to monopolize the exception. As such, the argument is not persuasive.

The Applicant respectfully argues “The fact that the non-generic database/skill graph of Claims 1, 7 and 16 may be queried or utilized using conventional or generic computer technology components (i.e., processors and memory) does not detract from the patent eligibility of the claimed subject matter. For determining patent-eligibility “[t]he inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.” BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016). Indeed, an “inventive concept” that satisfies the second Alice step “can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” Jd. (MPEP § 2106.05 (a), IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD). Applicant maintains Claims 1-20 remain patent-eligible because they represent improvements to online education technology with practical applications. Applicant again respectfully submits that the claims at issue here recite patent-eligible subject matter not because they recite generic computer components, but because they recite a “non-conventional and non-generic arrangement [or use] of known, conventional pieces” that improves computer-related technology or other technical field.”
The Examiner respectfully disagrees. Again, the Applicant’s conclusory argument has failed to articulate all of the “non-conventional and non-generic arrangement of known, conventional pieces,” being claimed that one could reasonably construe as subject-matter eligible for overcoming the rejection. As such, the argument is not persuasive.

The Applicant respectfully argues “For at least the foregoing reasons, the claims here are not directed to a judicial exception to § 101 but are directed to patent eligible subject matter and conform to all requirements of § 101. Applicant respectfully submits that Claims 1-20 conform to all requirements of §101 and are in condition for allowance.”
The Examiner respectfully disagrees, for all of the reasons provided here and above in the rejection. As such, the argument is not persuasive. Therefore, the claim rejections under 35 U.S.C. §101 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715